             Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 PARITY NETWORKS LLC,                                §
                                                     §
         Plaintiff,                                  §
                                                     § CIVIL ACTION NO. 6:21-cv-00357
 v.                                                  §
                                                     §
 BUFFALO AMERICAS, INC.,                             § JURY TRIAL DEMANDED
                                                     §
         Defendant.                                  §



                                    ORIGINAL COMPLAINT

       Plaintiff Parity Networks LLC (“Plaintiff” or “Parity Networks”), by and through its

attorneys, for its Original Complaint against Buffalo Americas, Inc. (“Defendant”), and demanding

trial by jury, hereby alleges as follows:

                                I. NATURE OF THE ACTION

                This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 271, et seq., to enjoin and obtain damages resulting from Defendant’s

unauthorized use, sale, and offer to sell in the United States of products, methods, processes,

services and/or systems that infringe Parity Networks’ United States patents, as described herein.

                Defendant manufactures, provides, uses, sells, offers for sale, imports, and/or

distributes infringing products and services; and encourages others to use its products and services

in an infringing manner, including their customers, as set forth herein.

                Parity Networks seeks past and future damages and prejudgment and post-judgment

interest for Defendant’s past infringement of the Patents-in-Suit, as defined below.
                Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 2 of 15




                                          II. PARTIES

                 Plaintiff Parity Networks is a limited liability company organized and existing

under the laws of the State of Texas.

                 On information and belief, Defendant is a corporation organized under the laws of

Delaware, with a place of business located at 11130 Jollyville Road, Suite 205, Austin, Texas

78759. Defendant’s registered agent for service of process in Texas is CT Corporation System,

1999 Bryan St., Suite 900, Dallas, Texas 75201.

                              III. JURISDICTION AND VENUE

                 This is an action for patent infringement arising under the Patent Laws of the United

States, in particular 35 U.S.C. §271, 281, 283, 284, and 285. This Court has jurisdiction over the

subject matter of this action under 28 U.S.C. §1331 and 1338(a).

                 Upon information and belief, Defendant transacts substantial business in the State

of Texas and the Eastern District of Texas. Defendant, directly in its office in Plano, Texas, and

through subsidiaries or intermediaries (including distributors, retailers, resellers and others), has

purposefully and voluntarily placed one or more of their infringing products, as described below,

into the stream of commerce with the expectation that these infringing products will be purchased

and used by customers in the District. Defendant has committed acts of patent infringement within

the District.

                 This Court has personal jurisdiction over Defendant because it has committed acts

giving rise to this action within Texas and within this District. The Court’s exercise of jurisdiction

over Defendant would not offend traditional notions of fair play and substantial justice because

Defendant has established minimum contacts with the forum with respect to both general and

specific jurisdiction.



                                        ORIGINAL COMPLAINT
                                                -2-
             Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 3 of 15




                Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b) and 28

U.S.C. § 1391(b) because Defendant resides here, because Defendant has committed acts of

infringement in this judicial district, and because Defendant maintains one or more regularly

established places of business in this judicial district.

                               IV. FACTUAL ALLEGATIONS

                                           PATENTS-IN-SUIT

                Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

7,103,046 (the “’046 Patent,” attached as Exhibit 1), entitled “Method and Apparatus for

Intelligent Sorting and Process Determination of Data Packets Destined to a Central Processing

Unit of a Router or Server on a Data Packet Network,” issued on September 5, 2006.

                Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

7,107,352 (the “’352 Patent,” attached as Exhibit 2), entitled “Virtual Egress Packet Classification

at Ingress,” issued on September 12, 2006.

                Together, the foregoing patents are referred to herein as the “Patents-in-Suit.”

Parity Networks is the assignee of the Patents-in-Suit and has all rights to sue for infringement and

collect past and future damages for the infringement thereof.

                                         DEFENDANT’S ACTS

                Defendant is a provider of data networking products and solutions and provides

hardware and software directed to switching and routing network data to its customers in the

United States, including in this District. Defendant provides a variety of networking switches.

                On information and belief, Defendant designs, develops, supports and coordinates

the importation into the United States of the exemplary accused products set forth below.




                                         ORIGINAL COMPLAINT
                                                 -3-
             Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 4 of 15




                                               NOTICE

               Defendant had knowledge of the Patents-in-Suit and the infringing conduct as early

as the date when Parity Networks effected service of the Original Complaint.

                       V. COUNTS OF PATENT INFRINGEMENT

                                        COUNT ONE
                          INFRINGEMENT OF U.S. PATENT NO. 7,103,046

               Parity Networks incorporates by reference its allegations in the preceding

paragraphs as if fully restated in this paragraph.

               Parity Networks is the assignee and owner of all right, title and interest to the ’046

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On December 22, 2020, certain claims of the ’046 Patent were ruled indefinite by

the U.S. District Court for the Central District of California. 1 See Parity Networks v. Edgecore

USA Corp. et. al., Civ. No. SACV 20-699JVS, in the U.S. District Court for the Central District

of California at Doc. No. 51 (the “Edgecore Case”). The Edgecore Case is still pending and the

indefiniteness ruling is subject to Parity Networks’ appeal. Subsequently, on January 13, 2021, the

Court in the Western District of Texas, Waco Division ruled those same claims as not indefinite.

See Parity Networks, LLC v. D-Link Corp., W-20-CV-00093-ADA, in the U.S. District Court for

the Western District of the United States, Waco Division at Doc. No. 41.

               On information and belief, at least since the filing of the Original Complaint,

Defendant, without authorization or license from Parity Networks, has been and is presently



1
  See also Parity Networks, LLC v. ZyXEL Communications, Inc., Civ. No. SACV 20-697JVS, in
the U.S. District Court for the Central District of California; Parity Networks, LLC v. Moxa Inc.
et al.., Civ. No. SACV 20-698JVS, in the U.S. District Court for the Central District of
California.
                                        ORIGINAL COMPLAINT
                                                -4-
            Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 5 of 15




directly infringing each and every element of at least claim 1 of the ’046 Patent, as infringement

is defined by 35 U.S.C. § 271(a), including through making, using (including for testing purposes),

selling and offering for sale methods and articles infringing one or more claims of the ’046 Patent.

Defendant is thus liable for direct infringement of the ’046 Patent pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include Defendant’s BS-GSP Series Switches (BS-

GS2008P, BS-GS2016P, BS-GS2024P), BS-GS Series Switches (BS-GS2008, BS-GS2016, BS-

GS2024, BS-GS2048), and all associated computer hardware, software and digital content, and all

products operating in a substantially similar manner (“’046 Exemplary Infringing Products”). The

’046 Exemplary Infringing Products include one or more packet processors that categorize packets

into categories based on the source of the packet and the packets are placed in a queue and

processed by a CPU based on a priority of those categories.

               On information and belief, at least since the filing of the Original Complaint,

Defendant, without authorization or license from Parity Networks, has been and is presently

indirectly infringing each and every element of at least claim 1 of the ’046 Patent, including

actively inducing infringement of the ’046 Patent under 35 U.S.C. § 271(b). Such inducements

include without limitation, with specific intent to encourage the infringement, knowingly inducing

consumers to use infringing articles and methods that Defendant knows or should know infringe

one or more claims of the ’046 Patent. Defendant instructs and encourages customers to make and

use the patented inventions of the ’046 Patent by operating Defendant’s products in accordance

with Defendant’s specifications. Defendant specifically intends its customers to infringe by,

among others, designing and fabricating its switches to utilize one or more packet processors that

categorize packets into categories based on the source of the packet, place the packets into queues,

and process the packets via a CPU based on a priority of those categories.



                                       ORIGINAL COMPLAINT
                                               -5-
              Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 6 of 15




               On information and belief, at least since the filing of the Original Complaint,

Defendant, without authorization or license from Parity Networks, has been and is presently

indirectly infringing each and every element of at least claim 1 of the ’046 Patent, including

contributory infringement of the ’046 Patent under 35 U.S.C. § 271(c) and/or § 271(f), either

literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or importing

into the United States, the infringing products. Defendant knows that the infringing products (i)

constitute a material part of the inventions claimed in the ’046 Patent; (ii) are especially made or

adapted to infringe the ’046 Patent; (iii) are not staple articles or commodities of commerce

suitable for non-infringing use; and (iv) are components used for or in its switches to utilize one

or more packet processors that categorize packets into categories based on the source of the packet,

place the packets into queues, and process the packets via a CPU based on a priority of those

categories.

               Defendant instructs and encourages its customers to make and use the patented

inventions of the ’046 Patent by operating the Quality of Service (QoS) and CoS software

components of its products in accordance with its instructions and specifications. Defendant

specifically intends its customers to infringe by implementing QoS software modules with the

ability to set particular priorities for different applications, users, or data flows. QoS involves

elements of classification, marking, and queuing.

               Defendant instructs and encourages its customers to configure and use QoS and

CoS services. For example:




                                       ORIGINAL COMPLAINT
                                               -6-
           Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 7 of 15




Buffalo Americas BS-GS20P Series Switches User Manual, Page 39.




Buffalo Americas BS-GS20P Series Switches User Manual, Page 39.




Buffalo Americas BS-GS20P Series Switches User Manual, Page 40.

                                  ORIGINAL COMPLAINT
                                          -7-
            Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 8 of 15




Buffalo Americas BS-GS20P Series Switches User Manual, Page 40.




Buffalo Americas BS-GS20P Series Switches User Manual, Page 40.

              Defendant further instructs and encourages its customers use queues to prioritize

the packets to be processed by the CPU.




Buffalo Americas BS-GS20P Series Switches User Manual, Page 43.




                                     ORIGINAL COMPLAINT
                                             -8-
            Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 9 of 15




Buffalo Americas BS-GS20P Series Switches User Manual, Page 55.




Buffalo Americas BS-GS20P Series Switches User Manual, Page 55.

               On information and belief, Defendant’s customers deploy the accused products on

networks in combination with other products. The specific code portions and modules directed to

the infringing functionality will be identified as those systems are made available for inspection

and review by Parity Networks.




                                      ORIGINAL COMPLAINT
                                              -9-
            Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 10 of 15




               As a result of Defendant’s infringement of the ’046 Patent, Parity Networks has

suffered monetary damages, and is entitled to an award of damages adequate to compensate it for

such infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                        COUNT TWO
                          INFRINGEMENT OF U.S. PATENT NO. 7,107,352

               Parity Networks incorporates by reference its allegations in the preceding

paragraphs as if fully restated in this paragraph.

               Parity Networks is the assignee and owner of all right, title and interest to the ’352

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On information and belief, at least since the filing of the Original Complaint,

Defendant, without authorization or license from Parity Networks, has been and is presently

directly infringing each and every element of at least claim 1 of the ’352 Patent, either literally or

equivalently, as infringement is defined by 35 U.S.C. § 271(a), including through making, using

(including for testing purposes), selling, and offering for sale methods and articles infringing one

or more claims of the ’352 Patent. Defendant is thus liable for direct infringement of the ’352

Patent pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include Defendant’s BS-GS2008, BS-GS2016, BS-

GS2024, BS-GS2048, BS-GS2008P, BS-GS2016P, BS-GS2024P & BS-GS2048P Smart Switch,

and all associated computer hardware, software and digital content, and all products operating in

a substantially similar manner (“’352 Exemplary Infringing Products”). The ’352 Exemplary

Infringing Products use infringing technology including access control lists for filtering and

dropping of packets implemented at the ingress port for egress pass/drop determination.




                                         ORIGINAL COMPLAINT
                                                -10-
            Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 11 of 15




                 On information and belief, at least since the filing of the Original Complaint,

Defendant, without authorization or license from Parity Networks, has been and is presently

indirectly infringing each and every element of at least claim 1 of the ’352 Patent, either literally

or equivalently, including actively and knowingly inducing infringement of the ’352 Patent under

35 U.S.C. § 271(b). Such inducements include without limitation, with specific intent to encourage

the infringement, knowingly inducing consumers to use infringing articles and methods that

Defendant knows or should know infringe one or more claims of the ’352 Patent. Defendant

instructs and encourages customers to make and use the patented inventions of the ’352 Patent by

operating Defendant’s products in accordance with Defendant’s instructions and specifications.

Defendant specifically intends its customers to infringe by implementing access control lists for

filtering and dropping of packets implemented at the ingress port for egress pass/drop

determination.

                 On information and belief, at least since the filing of the Original Complaint,

Defendant, without authorization or license from Parity Networks, has been and is presently

indirectly infringing each and every element of at least claim 1 of the ’352 Patent, including

contributory infringement of the ’352 Patent under 35 U.S.C. § 271(c) and/or § 271(f), either

literally and/or under the doctrine of equivalents. Defendant’s contributory infringement includes

without limitation, Defendant’s offer to sell, a component of a product or apparatus for use in a

process, that (i) is material to practicing the invention claimed by claim 1 of the ’352 Patent, (ii)

is not a staple article or commodity of commerce suitable for substantial non-infringing use, and

(iii) Defendant is aware or knows to be especially made or especially adapted for use in

infringement of the ’352 Patent.




                                       ORIGINAL COMPLAINT
                                              -11-
            Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 12 of 15




               Defendant instructs and encourages customers to make and use the patented

inventions of the ’352 Patent by operating the access control list software components of its

products in accordance with its instructions and specifications. Defendant specifically intends its

customers to infringe by implementing the access control lists software modules in its switches

and routers that implement access control lists for filtering and dropping of packets implemented

at the ingress port for egress pass/drop determination, as set forth above and in the excerpts from

Defendant’s technical manuals.

               Defendant instructs and encourages customers to configure the access control lists

and create ingress policies. For example:




BS-GS2024P Smart Switch User Manual, Page 63.




                                      ORIGINAL COMPLAINT
                                             -12-
          Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 13 of 15




BS-GS2024P Smart Switch User Manual, Page 65.




BS-GS2024P Smart Switch User Manual, Page 65.




                                 ORIGINAL COMPLAINT
                                        -13-
            Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 14 of 15




BS-GS2024P Smart Switch User Manual, Page 67.




BS-GS2024P Smart Switch User Manual, Page 67

               On information and belief, Defendant’s customers deploy the accused products on

networks in combination with other products. The specific code portions and modules directed to

the infringing functionality will be identified as those systems are made available for inspection

and review by Parity Networks.

               As a result of Defendant’s infringement of the ’352 Patent, Parity Networks has

suffered monetary damages, and is entitled to an award of damages adequate to compensate it for

such infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                        VI.     JURY DEMAND

               Plaintiff Parity Networks demands a trial by jury of all matters to which it is entitled

to trial by jury, pursuant to FED. R. CIV. P. 38.



                                        ORIGINAL COMPLAINT
                                               -14-
            Case 6:21-cv-00357 Document 1 Filed 04/09/21 Page 15 of 15




                                 VII.     PRAYER FOR RELIEF

       WHEREFORE, Parity Networks prays for judgment and seeks relief against Defendant as

follows:

       A.     That the Court determine that one or more claims of the Patents-in-Suit is infringed

              by Defendant, either literally or under the doctrine of equivalents;

       B.     That the Court award damages adequate to compensate Parity Networks for the

              patent infringement that has occurred, together with prejudgment and post-

              judgment interest and costs, and an ongoing royalty for continued infringement;

              and

       C.     That the Court award such other relief to Parity Networks as the Court deems just

              and proper.



DATED: April 9, 2021                                Respectfully submitted,

                                                    /s/ Andrew G. DiNovo
                                                    Andrew G. DiNovo
                                                    Texas State Bar No. 00790594
                                                    adinovo@dinovoprice.com
                                                    Adam G. Price
                                                    Texas State Bar No. 24027750
                                                    aprice@dinovoprice.com
                                                    Daniel L. Schmid
                                                    Texas State Bar No. 24093118
                                                    dschmid@dinovoprice.com
                                                    DINOVO PRICE LLP
                                                    7000 N. MoPac Expressway, Suite 350
                                                    Austin, Texas 78731
                                                    Telephone: (512) 539-2626
                                                    Telecopier: (512) 539-2627

                                                    COUNSEL FOR PLAINTIFF
                                                    PARITY NETWORKS LLC




                                        ORIGINAL COMPLAINT
                                               -15-
